State of Rhode Island and Providence Plantations

Providence Superior Court

State of Rhode Island vs Richard Philippe

Case No: W2-2003-0445A

JUDGMENT OF CONVICTION AND COMMITMENT

On the date(s) below came the attorney for the State and the defendant, who appeared in
person and by counsel, before the justice of the Superior Court named below.

Prosecutor: Roger R. Demers
Defense Attorney(s): Seth A Perlmutter

IT IS ADJUDGED that the defendant, having entered a plea or having been found guilty as
charged of the offense(s):

Count |: Carry Pistol W/O License, Plea Of Nolo Contendere, Sentenced By Judge Gale, 30-

— STATPREME COURT
Full Sentence 10 Years JuDIC! AL RECORDS CENTER

rac progr eraai
lograpnhig Teprs

Term To Serve 144 Days credit for time served

Suspended 3506 Days

Probation 3506 Days deft to forfeit weapon, Probation “1 Suor 2 bel
to be transferred to New York # lt . ey TVAAF

Assessments Including Fine $1006.50

   

Count 3: Possession Marijuana/1st Off, Plea Of Nolo Contendere, Sentenced By Judge Gale,
30-Jul-2004

Suspended | Years
Probation 1 Years concurrent
Community Service 500 Hours

Count 5: Driving With Suspended License, Plea Of Nolo Contendere, Sentenced By Judge
Gale, 30-Jul-2004

Fine $250.00

No Loss Of License

and the Court, having asked the defendant whether he/she has anything to say why judgment should
not be pronounced, and no sufficient cause to the contrary being shown or appearing to the Court,
IT IS ADJUDGED that the defendant is guilty as charged and convicted.
IT IS ADJUDGED that the defendant is hereby committed to the custody of the warden of the
Adult Correctional Institutions for the period stated above.

Judgment of Conviction & Commitment 16-AUG-2004 03:36 PM
State of Rhode Island and Providence Plantations

If CONVICTED AFTER TRIAL, the defendant has been advised of his/her right to appeal
within twenty (20) days to the Supreme Court and of his/her right, if unable to pay the cost of an
appeal, to apply for leave to be represented on appeal by the public defender or to appeal in forma
pauperis.

IT IS ORDERED that the Clerk deliver a certified copy of this judgment to the proper authority
of the Adult Correctional Institutions and that the copy serve as the commitment of the defendant.

ati asf

Clerk Me prrhy, Justice, Superioy C Date /

Judgment of Conviction & Commitment 16-AUG-2004 03:36 PM
